PER CURIAM.
Action in conversion. Plaintiff applied to defendant to purchase a house for him, and intrusted defendant with all the money. He did not even attend the closing. Among the cash given by plaintiff to defendant was $175 for a title policy. The defense sought to show that plaintiff had his dealings with a man in Fiñck’s office, who did not represent Finck. The evidence is perfectly clear that this is a subterfuge. Undoubtedly Finck got all of plaintiff’s money in this transaction. It is demonstrable from the record that no title policy was given to plaintiff. Without discussing other serious questions in the case, the judgment for defendant must be reversed.
Judgment reversed, and a new trial ordered, with costs to appellant to abide the event.